1                                                                                                     F O R      P U B L I C A T I O N

                                                                                                                                  F L E
                                                                                                                                    I D
      2
      3                                     I N    T H E      S U P R E M E           C O U R T         O F         T E N N E S S E E
      4
      5                                                                 A T        K N O X V I L L E
      6
                                                                                                                                 D e c e m b e r 2 9 , 1 9 9 7
      7
      8
      9     S T A T E     O F     T E N N E S S E E ,                                     (                                      C e c il C r o w s o n , J r .
1     0                                                                                   (                                       A p p e lla t e    C o u r t C le r k
1     1 P. l a i n t i f f - A p p e l l e e ,                             (
1     2                                                                                   (       H a w k i n s          C r i m i n a l
1     3                                                                                   (
1     4                                                                                   (       H o n . J a m e s               E .    B e c k n e r ,
1     5     v .                                                                           (       J u d g e
1     6                                                                                   (
1     7                                                                                   (       S .       C t .      N o .      0 3 S 0 1 - 9 6 1 0 - C R - 0 0 0 9
1     8                                                                                   (
1     9     W I L L I A M       J E F F E R Y     C A R I C O ,                           (
2     0                                                                                   (
2     1                 D e f e n d a n t - A p p e l l a n t .                           (
2     2
2     3
2     4
2     5     F o r   P l a i n t i f f - A p p e l l e e :                                                   F o r      D e f e n d a n t - A p p e l l a n t :
2     6
2     7     W . K n o x W a l k u p                                                                         B u r k e t t C .            M c I n t u r f f
2     8     A t t o r n e y G e n e r a l           &      R e p o r t e r                                  K i n g s p o r t
2     9     N a s h v i l l e
3     0
3     1     M i c h a e l E . M o o r e
3     2     S o l i c i t o r G e n e r a l
3     3     N a s h v i l l e
3     4
3     5     M i c h a e l W . C a t a l a n o
 3     6    A s s o c i a t e S o l i c i t o r              G e n e r a l
 3     7    N a s h v i l l e
 3     8
 3     9    B e r k e l e y B e l l
 4     0    D i s t r i c t a t t o r n e y             G e n e r a l
 4     1    G r e e n e v i l l e
 4     2
 4     3    D o u g G o d b e e
  4     4   A s s i s t a n t A t t o r n e y              G e n e r a l
  4     5   R o g e r s v i l l e
  4     6
4     7                                                                 O      P      I       N    I    O      N
4     8
4     9
5     0
5     1     J U D G M E N T       O F T R I A L C O U R T A N D
5     2     C O U R T O F         A P P E A L S A F F I R M E D .                                                                                   R E I D ,    J .
5     3
      5 4                           T h e    a p p l i c a t i o n            f o r       p e r m i s s i o n              t o      a p p e a l       f r o m    t h e
    1         c o n v i c t i o n           o f       a g g r a v a t e d                   r a p e      a n d            a       R a n g e           I         s e n t e n c e              o f         2 5

    2         y e a r s       w a s     g r a n t e d               i n       p a r t ,         t o      c o n s i d e r                      t w o         o f       t h e       s e v e r a l

    3         i s s u e s       d e c i d e d             b y       t h e       C o u r t         o f            C r i m i n a l                A p p e a l s ,                 w h i c h

    4         a f f i r m e d         t h e         c o n v i c t i o n                 a n d     t h e            s e n t e n c e .                        I n       t h o s e         i s s u e s ,

    5         t h e     a p p e l l a n t             i n s i s t s             t h a t         t h e            d e l a y            i n       i n i t i a t i n g                   t h e

    6         p r o s e c u t i o n           w a s         a       v i o l a t i o n             o f            h i s          c o n s t i t u t i o n a l                       r i g h t s              t o     a

    7         s p e e d y       t r i a l           a n d         d u e       p r o c e s s            a n d           t h a t          t h e         s e n t e n c e                 i m p o s e d              i s
                                                                                                                                                                                                           1
    8         e x c e s s i v e .             T h e         c o n v i c t i o n                 a n d            t h e          s e n t e n c e                  a r e      a f f i r m e d .

    9

  1 0                                                                                                        I

  1 1

  1 2                                       I n       M a y         1 9 8 0 ,           t h e     v i c t i m ’ s                     m o t h e r                m a r r i e d          t h e

  1 3         a p p e l l a n t ,           W i l l i a m               J e f f e r y           C a r i c o ,                   a n d         t h e y            a l l      b e g a n          l i v i n g

  1 4         t o g e t h e r         a s     a       f a m i l y .                   I n     M a y      1 9 8 5 ,                t h e         v i c t i m ,               w h o       t h e n            w a s

  1 5         1 0     y e a r s       o f     a g e ,             t o l d           h e r     s c h o o l              t e a c h e r               t h a t            d u r i n g            t h e

  1 6         p r e c e d i n g         y e a r           t h e         a p p e l l a n t              o n         n u m e r o u s                 o c c a s i o n s                  h a d          f o n d l e d

  1 7         h e r     b r e a s t s             a n d     g e n i t a l i a ,                 d i g i t a l l y                     p e n e t r a t e d                   h e r       v a g i n a ,

  1 8         f o r c e d       h e r       t o       p e r f o r m                 f e l l a t i o              o n          h i m     a n d             c o m m i t t e d             o t h e r

  1 9         s e x u a l       a c t s           u p o n         h e r .

  2 0

  2 1                                   T h i s           i n f o r m a t i o n                 w a s            g i v e n            b y       t h e             s c h o o l         o f f i c i a l s

  2 2         t o     t h e     D e p a r t m e n t                 o f       H u m a n         S e r v i c e s                   ( D H S ) ,               w h i c h           m a d e            a n

  2 3         i n v e s t i g a t i o n .                       T h e       D H S       e m p l o y e e                  t e s t i f i e d                  t h a t           s h e

  2 4         “ s u b s t a n t i a t e d ”                     t h e       a l l e g a t i o n s                  m a d e            b y       t h e             v i c t i m         a n d

  2 5         r e p o r t e d         t h e         r e s u l t s             o f       h e r         i n v e s t i g a t i o n                           t o       t h e       d i s t r i c t



          1
              T h e d e c i s i o n o f t h e C o u r t                       o f      C r i m i n a l           A p p e a l s          o n      a l l          o t h e r      i s s u e s         i s
a f f i r m e d w i t h o u t d i s c u s s i o n .




                                                                                                      - 2 -
    1          a t t o r n e y           g e n e r a l .               B e f o r e         a n y          f u r t h e r              a c t i o n            w a s         t a k e n                b y

    2          S t a t e         o f f i c i a l s ,               t h e      v i c t i m             r e c a n t e d              h e r         s t a t e m e n t                a n d

    3          e x p l a i n e d           t h e          a c t s      s h e       h a d        r e p o r t e d                  w e r e ,         i n      f a c t ,             d r e a m s .

    4          T h e r e         w a s     n o         p r o s e c u t i o n             a t          t h a t        t i m e .

    5

    6                                      A c c o r d i n g               t o     t h e        p r o o f ,               t h e       a p p e l l a n t              c o m m i t t e d                       n o

    7          s e x u a l           a c t s         u p o n       t h e      v i c t i m             a f t e r           1 9 8 5 .

    8

    9                                      I n         1 9 9 1 ,       t h e       v i c t i m            r e n e w e d               t h e        a l l e g a t i o n s                       b y

  1 0          r e p o r t i n g           t h e m          t o      h e r       n a t u r a l            f a t h e r .                 T h e        a p p e l l a n t                 a d m i t t e d

  1 1          t o       h i s       w i f e         t h a t       t h e      c h i l d ’ s             s t a t e m e n t s                 w e r e          t r u e          a n d            h e

  1 2          v o l u n t a r i l y                 o b t a i n e d          c o u n s e l i n g .

  1 3

  1 4                                          A n      a r r e s t          w a r r a n t            w a s        i s s u e d             o n     S e p t e m b e r                  3 ,            1 9 9 2 .

  1 5          A n       i n d i c t m e n t              w a s      r e t u r n e d            o n       J a n u a r y               1 1 ,        1 9 9 3 .              T h e         t r i a l

  1 6          b e g a n         o n     F e b r u a r y             2 4 ,       1 9 9 3         a n d         c o n c l u d e d                 t h e       n e x t          d a y .

  1 7

  1 8                                          T h e       i n d i c t m e n t ,               i n       r e l e v a n t              p a r t ,           c h a r g e d :                     “ T h a t

  1 9          W i l l i a m           J e f f e r y           C a r i c o         o n     o r          a b o u t            t h e      _ _ _ _ _ _              d a y        o f       J u l y              1 9 8 3

  2 0          .     .     .     a n d     b e f o r e             t h e      f i n d i n g             o f        t h i s          i n d i c t m e n t ,                 d i d

  2 1          u n l a w f u l l y               c o m m i t         t h e       o f f e n s e            o f        a g g r a v a t e d                  r a p e         .       .       .        . ”         T h e

  2 2          a p p e l l a n t           f i l e d           s e v e r a l         m o t i o n s                 t o       d i s m i s s ,              i n c l u d i n g                    a         m o t i o n

  2 3          a s s e r t i n g           t h e          d e l a y        i n     i n i t i a t i n g                    p r o s e c u t i o n                  w a s        a       v i o l a t i o n

  2 4          o f       t h e       c o n s t i t u t i o n a l                 r i g h t s            t o        d u e          p r o c e s s           a n d       a       s p e e d y
                                 2
  2 5          t r i a l .


           2
                T h e a p p e l l a n t              c l a i m s    v i o l a t i o n s         o f      b o t h         t h e     f e d e r a l         a n d     s t a t e
c o n s t i t u t i o n s :




                                                                                                       - 3 -
     1                                                         I n               r e s p o n s e                        t o          a         m o t i o n                 f o r                a         b i l l           o f               p a r t i c u l a r s ,

     2                t h e            S t a t e               s t a t e d :                          “ T h e               S t a t e                w o u l d                 a l l e g e                        t h e       o f f e n s e                  o c c u r r e d



U n i t e d       S t a t e s                C o n s t i t u t i o n

F i f t h     A m e n d m e n t :

              N   o      p e r s           o n s h       a l l           b   e h          e l d           t   o       a n   s w e        r     f   o r a           c   a p i    t a l       , o           r       o t h e r       w i s        e
              i   n    f a m o u           s c r i       m e ,           u   n l e        s s         o   n       a     p   r e s        e n   t   m e n t         o   r i      n d i       c t m         e n     t b y           a   g        r a n d
              j   u    r y , e             x c e p t       i n           c   a s e        s a         r   i   s   i   n g     i n          t   h   e l a       n   d     o r      n a       v a l           f     o r c e s       ,   o        r i n
              t   h    e   m i l           i t i a ,       w h       e   n     i n          a c       t   u   a   l     s   e r v        i c   e     i n       t   i   m e      o f         w a r           o     r p u b         l i c
              d   a    n g e r ;             n o r       s h a       l   l     a n        y p         e   r   s   o   n     b e          s u   b   j e c t         f   o r      t h e         s a         m e       o f f e       n s e          t o b e
              t   w    i c e p             u t i n         j e       o   p   a r d        y o         f       l   i   f e     o r          l   i   m b ;       n   o   r s      h a l       l b           e       c o m p e       l l e        d i n
              a   n    y   c r i           m i n a l       c a       s   e     t o          b e         a         w   i t   n e s        s     a   g a i n     s   t     h i    m s e       l f ;           n     o r b e           d e        p r i v e d
              o   f      l i f e           , l i b       e r t       y   ,     o r          p r       o p e       r   t y   , w          i t   h   o u t       d   u   e p      r o c       e s s           o     f l a w         ; n          o r
              s   h    a l l p             r i v a t     e p         r   o   p e r        t y         b e         t   a k   e n          f o   r     p u b     l   i   c u      s e ,         w i         t h     o u t j         u s t
              c   o    m p e n s           a t i o n     .

S i x t h     A m e n d m e n t :

              I   n        a   l   l       c r i m i n a        l        p r o        s e     c   u t     i o     n s   ,       t   h e a c          c   u s e     d     s h a      l   l           e   n j o y t          h e r          i g h t t o
              a        s   p   e   e   d   y a n d p            u b      l i c          t     r   i a     l ,       b   y       a   n i m p          a   r t i     a   l j u        r   y           o   f t h e            s t a t        e a n d
              d   i    s   t   r   i   c   t w h e r e          i n        t h        e       c   r i     m e       s   h   a   l   l h a v          e     b e     e   n c o        m   m   i       t   t e d , w          h i c h
              d   i    s   t   r   i   c   t s h a l l            h      a v e          b     e   e n       p     r e   v   i   o   u s l y          a   s c e     r   t a i n      e   d           b   y l a w ,            a n d             t o   b e
              i   n    f   o   r   m   e   d o f t h            e        n a t        u r     e     a     n d       c   a   u   s   e o f            t   h e       a   c c u s      a   t   i       o   n ; t o            b e
              c   o    n   f   r   o   n   t e d w i t          h        t h e          w     i   t n     e s     s e   s       a   g a i n s        t     h i     m   ; t o            h   a       v   e c o m p          u l s o        r y
              p   r    o   c   e   s   s     f o r o b          t a      i n i        n g         w i     t n     e s   s   e   s     i n h          i   s f       a   v o r ,          a   n       d     t o h a          v e t          h e
              a   s    s   i   s   t   a   n c e o f            c o      u n s        e l         f o     r       h i   s       d   e f e n s        e   .

F o u r t e e n t h                A m e n d m e n t ,                   S e c t i o n                    1 :

              A   l    l     p e       r s   o   n
                                                 s       b o r       n o r                n a t       u   r a l i       z e     d i n            t   h   e     U   n i t e      d   S t             a t   e s     ,       a n d s u            b j e c t
              t   o        t h e         j   u   r
                                                 i     s d i c       t i o n              t h e       r   e o f ,         a     r e c          i t   i   z e   n   s o f          t h e               U   n i     t   e   d S t a t            e s a n d
              o   f        t h e         s   t   a
                                                 t     e w h         e r e i          n     t h       e   y   r e       s i     d e .            N   o     s   t   a t e        s h a l             l     m a     k   e     o r e n            f o r c e
              a   n    y     l a       w     w   h
                                                 i     c h s         h a l l              a b r       i   d g e         t h     e p r          i v   i   l e   g   e s o        r i m               m u   n i     t   i   e s o f
              c   i    t   i z e       n s       o
                                                 f       t h e         U n i          t   e d         S   t a t e       s ;       n o r          s   h   a l   l     a n y        s t a             t e     d     e   p   r i v e a            n y
              p   e    r   s o n         o   f l       i f e ,         l i b          e   r t y       ,     o r         p r     o p e r        t y   ,     w   i   t h o u      t d u               e     p r     o   c   e s s o f              l a w ;
              n   o    r     d e       n y     t o       a n y         p e r          s   o n         w   i t h i       n       i t s          j u   r   i s   d   i c t i      o n t               h e     e     q   u   a l
              p   r    o   t e c       t i   o n       o f t         h e l            a   w s .

T e n n e s s e e              C o n s t i t u t i o n

A r t i c l e          I ,         S e c t i o n           8 :

              T   h    a t n o m a n s h                        a    l   l b e t a k e n o r i m p r i s o n e d , o r d i s s                                                                          e i z e d o f h i s
              f   r    e e h o l d , l i b e                    r    t   i e s o r p r i v i l e g e s , o r o u t l a w e d , o                                                                        r e x i l e d , o r i n
              a   n    y m a n n e r d e s                      t    r   o y e d o r d e p r i v e d o f h i s l i f e , l i b                                                                          e r t y o r p r o p e r t y ,
              b   u    t b y t h e j u d                        g    m   e n t o f h i s p e e r s o r t h e l a w o f t h                                                                              e l a n d .

A r t i c l e          I ,         S e c t i o n           9 :

              T   h    a t       i n         a l     l c r      i    m   i   n    a   l       p r     o s     e   c u t i       o   n s ,          t h e       a c     c   u s e d h                a t   h       t h e r i           g   h    t t o
              b   e      h     e a r d         b     y h i      m    s   e   l    f       a   n d       h     i   s c o         u   n s e      l   ; t o         d     e   m a n d t                h e       n   a t u r e           a   n    d
              c   a    u s     e   o f         t     h e a      c    c   u   s    a   t   i   o n       a     g   a i n s       t     h i      m   , a n       d       t   o h a v e                  a       c   o p y t h           e   r    e o f ,
              t   o      m     e e t         t h     e w i      t    n   e   s    s   e   s     f     a c     e     t o         f   a c e      ,     t o       h a     v   e c o m p                u l   s   o   r y p r o           c   e    s s f o r
              o   b    t a     i n i n       g       w i t n    e    s   s   e    s       i   n       h i     s     f a v       o   r ,        a   n d i       n       p   r o s e c u              t i   o   n   s   b y
              i   n    d i     c t m e       n t       o r      p    r   e   s    e n     t   m e     n t     ,     a s         p   e e d      y     p u b     l i     c     t r i a l              ,     b   y     a n i m           p a r t i a l
              j   u    r y       o f         t h     e C o      u    n   t   y      i     n     w     h i     c   h t h         e     c r      i   m e s       h a     l   l h a v e                  b   e   e   n c o m m           i t t e d ,
              a   n    d       s h a l       l       n o t      b    e       c    o m     p   e l     l e     d     t o         g   i v e          e v i d     e n     c   e a g a i                n s   t       h i m s e l         f .




                                                                                                                                                     - 4 -
  1   o n     t h e     _ _ _ _ _          d a y        o f       J a n u a r y ,                   1 9 8 5 ,        o n         a       S u n d a y             a t         t h e

  2   r e s i d e n c e         o f        t h e        d e f e n d a n t ,                   a       w h i t e        h o u s e                i n       C h u r c h               H i l l ,

  3   H a w k i n s       C o u n t y ,             T e n n e s s e e . ”

  4

  5                               A t       t r i a l ,               t h e     a p p e l l a n t                   d e n i e d                t h e          a l l e g a t i o n s                 o f

  6   s e x u a l       c o n d u c t            a n d          e x p l a i n e d                   h e     m a d e         t h e             i n c r i m i n a t i n g

  7   a d m i s s i o n s           i n       a n       e f f o r t             t o       m a i n t a i n              h i s             m a r r i a g e .

  8

  9                               T h e         j u r y         f o u n d             t h e         a p p e l l a n t                  g u i l t y              o f         a g g r a v a t e d

1 0   r a p e .         T h e       t r i a l           c o u r t             f o u n d             f i v e      e n h a n c e m e n t                         f a c t o r s

1 1   a p p l i c a b l e           a n d        i m p o s e d                t h e       m a x i m u m              s e n t e n c e                    o f       2 5        y e a r s .

1 2   T e n n .       C o d e       A n n .         §     4 0 - 3 5 - 1 1 2 ( a ) ( 1 )                          ( 1 9 9 0 ) .

1 3

1 4                               T h e         C o u r t             o f     C r i m i n a l                 A p p e a l s                  a f f i r m e d                t h e

1 5   c o n v i c t i o n           a n d ,         a f t e r               f i n d i n g             t w o      o f         t h e            e n h a n c e m e n t                   f a c t o r s

1 6   n o t     a p p l i c a b l e ,               n e v e r t h e l e s s ,                         a f f i r m e d                  t h e       s e n t e n c e .

1 7

1 8                                                                                                   I I

1 9

2 0                               A l t h o u g h               t h e         a p p e l l a n t                 a s s e r t s                  t h e          v i o l a t i o n               o f     t h e

2 1   F i f t h ,       S i x t h ,           a n d       F o u r t e e n t h                       A m e n d m e n t s                  t o       t h e          U n i t e d           S t a t e s

2 2   C o n s t i t u t i o n               a n d       A r t i c l e             I ,         S e c t i o n s                8         a n d       9      o f         t h e         T e n n e s s e e

2 3   C o n s t i t u t i o n ,               h i s        a r g u m e n t                e s s e n t i a l l y                        i s      b a s e d             o n       t h e     l e n g t h

2 4   o f     t h e     t i m e         b e t w e e n             t h e         c o m m i s s i o n                  o f             t h e      o f f e n s e                a n d      t h e

2 5   t r i a l .         H e         d o e s       n o t         a d d r e s s                   s e p a r a t e l y                  t h e          i s s u e s            o f      s p e e d y

2 6   t r i a l       u n d e r         t h e       S i x t h               A m e n d m e n t               a n d          A r t i c l e                I ,       S e c t i o n           9         a n d

2 7   d u e     p r o c e s s             u n d e r           t h e         F i f t h             a n d     F o u r t e e n t h                       A m e n d m e n t s               a n d




                                                                                                   - 5 -
  1   A r t i c l e         I ,          S e c t i o n              8 .           T h e         i m p o r t a n t               d i s t i n c t i o n                     b e t w e e n                 t h e

  2   i s s u e s         o f       s p e e d y               t r i a l           a n d         d u e        p r o c e s s             w a s         n o t e d            i n       S t a t e              v .

  3   G r a y ,       9 1 7         S . W . 2 d               6 6 8 ,        6 7 1            ( T e n n .          1 9 9 6 )           ( q u o t i n g                 S t a t e            v .

  4   D y k e s ,         8 0 3          S . W . 2 d             2 5 0 ,          2 5 5         ( T e n n .          C r i m .             A p p .          1 9 9 0 ) ) ,                w h e r e

  5   t h i s       C o u r t            s t a t e d             t h a t          i n         T e n n e s s e e              t h e         l a w         i s       w e l l          s e t t l e d

  6   t h a t       “ d e l a y               b e t w e e n           t h e         c o m m i s s i o n                   o f     a n        o f f e n s e                a n d          t h e

  7   c o m m e n c e m e n t                   o f         a d v e r s a r i a l                  p r o c e e d i n g s                   d o e s          n o t         v i o l a t e                 a n

  8   a c c u s e d ’ s             c o n s t i t u t i o n a l                           r i g h t          t o     a       s p e e d y             t r i a l , ”                b u t          a n

  9   u n r e a s o n a b l e                   d e l a y           b e t w e e n               t h e        c o m m i s s i o n                   o f      t h e         o f f e n s e                  a n d

1 0   t h e     c o m m e n c e m e n t                       o f     t h e         p r o s e c u t i o n                    m a y         v i o l a t e               t h e

1 1   c o n s t i t u t i o n a l                       r i g h t         t o       d u e          p r o c e s s .                C o n s e q u e n t l y ,                         i n

1 2   d e t e r m i n i n g                   i f       t h e r e         h a s           b e e n        a      v i o l a t i o n                  o f      t h e

1 3   c o n s t i t u t i o n a l                       r i g h t         t o       a         s p e e d y          t r i a l ,             o n l y          t h e         t i m e           b e t w e e n

1 4   t h e     c o m m e n c e m e n t                       o f     a d v e r s a r i a l                     p r o c e e d i n g s                    a n d         t h e

1 5   c o m m e n c e m e n t                   o f         t h e     t r i a l               w i l l        b e     c o n s i d e r e d ;                       w h i l e ,              i n

1 6   d e t e r m i n i n g                   i f       t h e r e         h a s           b e e n        a      v i o l a t i o n                  o f      c o n s t i t u t i o n a l

1 7   d u e       p r o c e s s ,               t h e          t i m e        b e t w e e n              t h e           c o m m i s s i o n                o f        t h e            o f f e n s e

1 8   a n d       t h e         c o m m e n c e m e n t                    o f          p r o s e c u t i o n                w i l l             a l s o         b e       c o n s i d e r e d .

1 9

2 0                                     I n         t h e       c a s e          b e f o r e            t h e       C o u r t ,             t h e          a r r e s t             w a r r a n t

2 1   w a s       i s s u e d             S e p t e m b e r                3 ,          1 9 9 2 ,        t h e           i n d i c t m e n t                   w a s       r e t u r n e d

2 2   J a n u a r y             1 1 ,         1 9 9 3 ,          a n d        t h e           t r i a l         b e g a n            o n         F e b r u a r y                2 4 ,           1 9 9 3 .

2 3   T h e       e l a p s e             o f         l e s s       t h a n             s i x       m o n t h s            f r o m         a r r e s t              t o         t r i a l              d o e s

2 4   n o t       v i o l a t e               t h e         r i g h t         t o         a       s p e e d y            t r i a l .               S e e         D o g g e t t              v .

2 5   U n i t e d         S t a t e s ,                5 0 5        U . S .         6 4 7 ,          1 1 2         S .      C t .          2 6 8 6 ,             2 6 9 1          n .       1

2 6   ( 1 9 9 2 ) ;         S t a t e                v .      B i s h o p ,               4 9 3      S . W . 2 d            8 1 ,          8 5       ( T e n n .            1 9 7 3 ) .

2 7




                                                                                                     - 6 -
    1                                 H o w e v e r ,                t h e         d e l a y              o f           m o r e           t h a n         s e v e n                 y e a r s           f r o m

    2   t h e     t i m e       t h e           o f f e n s e              w a s         r e p o r t e d                      t o         t h e       D e p a r t m e n t                     o f        H u m a n

    3   S e r v i c e s         u n t i l              t h e         p r o s e c u t i o n                        w a s           c o m m e n c e d                 d o e s               i m p l i c a t e

    4   t h e     c o n s t i t u t i o n a l                        r i g h t           o f       d u e            p r o c e s s                 a n d         r e q u i r e s                   a n

    5   a n a l y s i s         o f           t h e       c i r c u m s t a n c e s                           u p o n             w h i c h           t h e         a p p e l l a n t                    r e l i e s

    6   f o r     r e l i e f .

    7

    8                                 I n           S t a t e        v .      G r a y ,              a        c a s e               i n       w h i c h         t h e               S t a t e           h a d       n o

    9   k n o w l e d g e         o f           t h e         o f f e n s e              u n t i l                4 2         y e a r s           a f t e r            t h e              o f f e n s e           w a s

1 0     c o m m i t t e d ,               t h e        C o u r t           d e c l i n e d                    t o           f o l l o w           t h e         t h r e e - p r o n g                       t e s t

1 1     u t i l i z e d         b y           t h e       C o u r t          o f         C r i m i n a l                      A p p e a l s             i n         S t a t e               v .     D y k e s .

1 2     S t a t e       v .     G r a y ,              9 1 7         S . W . 2 d             a t         6 7 2 .                  T h e         C o u r t           i n         G r a y           r e j e c t e d

1 3     t h e     f i n d i n g               i n      D y k e s           t h a t           o n e            e s s e n t i a l                   c o n d i t i o n                       f o r     r e l i e f

1 4     i s     t h a t       t h e           S t a t e            c a u s e d           t h e           d e l a y .                      T h e       C o u r t               s t a t e d :

1 5

1   6                                                   T o    d   a y     w e       a   r     t i c      u   l
                                                                                                              a         t   e       a     s   t a n d     a r   d         b   y
1   7                                 w   h   i c h       t    o     e   v a l     u a   t     e p        r   e
                                                                                                              -         a   c c     u s   a   t o r i     a l     d       e   l a     y
1   8                                 a   n   d h       o l    d     t   h a t       a   n       u n      t   i
                                                                                                              m         e   l y       p   r   o s e c     u t   i o       n     m     a y
1   9                                 b   e     s u     b j    e   c t     t o       d   i     s m i      s   s
                                                                                                              a         l     u     p o   n     F i f     t h     a       n   d
2   0                                 F   o   u r t     e e    n   t h     A m     e n   d     m e n      t   d         u   e       p r   o   c e s s       g   r o       u   n d     s
2   1                                 a   n   d u       n d    e   r     A r t     i c   l     e I        ,   §         §     8       a   n   d 9 ,         o   f         t   h e
2   2                                 T   e   n n e     s s    e   e     C o n     s t   i     t u t      i o n             e v     e n       t h o u     g h     i       n     t     h e
2   3                                 i   n   t e r     i m        t h   e d       e f   e     n d a      n t           w   a s       n   e   i t h e     r
2   4                                 f   o   r m a     l l    y     a   c c u     s e   d     , r        e s t         r   a i     n e   d   , n o       r
2   5                                 i   n   c a r     c e    r   a t   e d       f o   r       t h      e   o         f   f e     n s   e   .     I     n
2   6                                 d   e   t e r     m i    n   i n   g w       h e   t     h e r        p r         e   - a     c c   u   s a t o     r i   a     l
2   7                                 d   e   l a y       v    i   o l   a t e     s     d     u e        p r o         c   e s     s ,       t h e       t r   i     a l
2   8                                 c   o   u r t       m    u   s t     c o     n s   i     d e r        t h         e     l     e n   g   t h o       f     t     h e
2   9                                 d   e   l a y     ,      t   h e     r e     a s   o     n f        o r           t   h e       d   e   l a y ,       a   n     d t h e
3   0                                 d   e   g r e     e      o   f     p r e     j u   d     i c e      , i           f     a     n y   ,     t o       t h   e
3   1                                 a   c   c u s     e d    .
3   2
3   3
3   4
3   5   I d .     a t     6 7 3 .               T h e         C o u r t          f o u n d               t h a t              t h e           d e l a y         o f           4 2         y e a r s         w a s

3 6     “ p r o f o u n d l y                 e x c e s s i v e , ”                  t h a t             t h e r e                w a s         n o     r e a s o n a b l e

3 7     e x p l a n a t i o n                 f o r       t h e          d e l a y ,            a n d             t h a t             t h e       d e f e n d a n t                       h a d     m a d e           a




                                                                                                         - 7 -
             1                     p r i m a                  f a c i e                    s h o w i n g                  o f              p r e j u d i c e .                          T h e             C o u r t                  i n      G r a y            d i s m i s s e d

             2                     t h e              p r o s e c u t i o n                               e v e n             t h o u g h                        t h e         S t a t e               h a d      n o                k n o w l e d g e                   o f       t h e

             3                     o f f e n s e                       a n d               w a s          i n           n o          w a y             r e s p o n s i b l e                           f o r      t h e                d e l a y .

             4

             5                                                                     T h e           f a c t o r s                         d e e m e d                   d e t e r m i n a t i v e                            i n            G r a y         -         t h e

             6                     l e n g t h                     o f             t h e        d e l a y ,                   t h e                 r e a s o n                f o r          t h e          d e l a y ,                    a n d         t h e          e f f e c t

             7                     o f           t h e             d e l a y                 o n          t h e           r i g h t s                          o f      t h e         a c c u s e d               -           a p p l i e d                    t o       t h e

             8                     f a c t s                  a n d                c i r c u m s t a n c e s                                 o f               t h i s         c a s e ,               d o      n o t                s h o w         a         v i o l a t i o n

             9                     o f           t h e             a p p e l l a n t ’ s                                r i g h t                   t o          d u e         p r o c e s s .

        1 0

        1 1                                                                        T h e           c i r c u m s t a n c e                                     m o s t             f a v o r a b l e                  t o            t h e          a p p e l l a n t ’ s

        1 2                        c l a i m                  f o r                r e l i e f                    i s     t h e              l e n g t h                     o f      t h e            d e l a y .                     S e v e n               y e a r s

        1 3                        p e r h a p s                       i s           n o t           “ p r o f o u n d l y                                     e x c e s s i v e ”                     a s      i n           G r a y ,              b u t            i t      i s

        1 4                        s u f f i c i e n t                               t o        r e q u i r e                        a       c a r e f u l                     r e v i e w                o f     t h e                c a u s e               a n d
                                                                                                                              3
        1 5                        r e s u l t s                       o f           t h e           d e l a y .                            E v e n                  t h o u g h            t h e            S t a t e                h a d          k n o w l e d g e                o f

        1 6                        “ s u b s t a n t i a t e d ”                                          a l l e g a t i o n s                                  o f         c r i m i n a l                 a c t s                 c o m m i t t e d                   b y       t h e

        1 7                        a p p e l l a n t                               i n       1 9 8 5 ,                  t h e              S t a t e                 w a s          n o t            r e s p o n s i b l e                       f o r           t h e         d e l a y

        1 8                        i n           p r o s e c u t i o n .                                          T h e       o n l y                  e v i d e n c e                  a v a i l a b l e                            t o      t h e            S t a t e           w a s

        1 9                        t h e              t e s t i m o n y                         o f               t h e       1 0            y e a r                  o l d         v i c t i m .                 W h e n                   t h e         v i c t i m

        2 0                        r e c a n t e d                           t h e            c h a r g e s                   a n d ,                  a p p a r e n t l y                           w i t h      t h e                a p p r o v a l                   i f       n o t

        2 1                        t h e              e n c o u r a g e m e n t                                     o f       h e r                 m o t h e r ,                   a t t r i b u t e d                       h e r            a c c o u n t                 o f     t h e

        2 2                        s e x u a l                     c o n d u c t                      t o           h e r            d r e a m s ,                      t h e         S t a t e              h a d            n o           a v a i l a b l e



                           3
                             A     s         s t     a t    e d        i n         G r     a y ,        a         s t a t u       t e        o f         l     i m i t a t i o n s             n     o r m a l l y           i s        t h e p          r i m a r y
s   a    f       e g   u   a r         d      a g     a i    n s   t         i n    f r     i n g    e m      e    n t u p         o n        d u    e          p r o c e s s r e           s u       l t i n g f       r     o m        l o n g          d e l a y s .
I   d    .         a   t       6       7 2       (    c i    t i   n     g     U    n i     t e d         S   t    a t e s         v .        M a    r i        o n , 4 0 4 U .             S .          3 0 7 , 3      2     1 -     2 3 , 9 2             S . C t .
4   5    5       ,     4   6 4           (    1 9     7 1    ) )   .           I    n       t h i    s        c    a s e ,         a s        i n          G    r a y , t h e r e                w    a s n o s         t     a t     u t e o f
l   i    m       i t   a   t i         o n    s       f o    r     a g       g r    a v     a t e    d        r    a p e w         h e     n t       h e           o f f e n s e w          a s          c o m m i t    t     e d     .      T h e
l   e    g       i s   l   a t         u r    e       h a    s     s i       n c    e       e n a    c t      e    d a s           t a     t u t     e          l i m i t i n g t           h e          t i m e w      i     t h     i n w h i          c h
p   r    o       s e   c   u t         i o    n       f o    r     a g       g r    a v     a t e    d        r    a p e o         f       a c       h i        l d m u s t b e                  c    o m m e n c e     d        t    o t h e            l a t t e r o f
f   o    u       r     y   e a         r s       a    f t    e r     t       h e       c    o m m    i s      s    i o n o         f       t h e           o    f f e n s e o r             t h       e d a t e         t     h e        c h i l d         a t t a i n s
t   h    e         a   g   e           o f       m    a j    o r   i t       y .             T e n     n .          C o d e          A n    n .        §         4 0 - 2 - 1 0 1 ( d         )         ( 1 9 9 0 ) .




                                                                                                                                                                     - 8 -
             1                     e v i d e n c e                         o n           w h i c h                       t o           p r o c e e d .                                    E v e n             t h o u g h                              u n d e r                 G r a y           t h e

             2                     S t a t e                  n e e d              n o t                h a v e                      c a u s e d                      t h e               d e l a y                o r               e v e n                  h a d              k n o w l e d g e                 o f

             3                     t h e             c r i m i n a l                        a c t s ,                         t h e                S t a t e ’ s                          c o n d u c t                       i s             a n             i m p o r t a n t                       f a c t o r

             4                     i n           d e t e r m i n i n g                                  i f              t h e r e                      h a s              b e e n               a         v i o l a t i o n                                  o f           d u e           p r o c e s s .

             5

             6                                                                   T h e            t h i r d                          f a c t o r ,                          a n d               t h e             m o s t                  i m p o r t a n t                              t h o u g h            n o t
                                                                                                                                                                                                                                                                                                           4
             7                     d e t e r m i n a t i v e                                     i n                 e v e r y                     c a s e ,                   i s          p r e j u d i c e                                 t o             t h e              a c c u s e d .

             8                     N o n e              o f           t h e              p r o b l e m s                               o f t e n                      a s s o c i a t e d                                w i t h                       d e l a y e d                      p r o s e c u t i o n

             9                     a r e              p r e s e n t                      i n            t h i s                      c a s e .                        T h e               v i c t i m ’ s                            t e s t i m o n y                                  r e g a r d i n g

        1 0                        t h e              e v e n t                  o n        w h i c h                         t h e                c o n v i c t i o n                                i s          b a s e d                           w a s          n o t               u n c e r t a i n

        1 1                        o r           e v a s i v e .                            I n s t e a d                              i t              w a s              f o r t h r i g h t ,                                     p r e c i s e ,                             a n d         c r e d i b l e .

        1 2                        T h e              a c t           i t s e l f                       w a s                 d e s c r i b e d                                i n           d e f i n i t e                              a n d               a c c u r a t e                      t e r m s .

        1 3                        S h e              w a s           s u f f i c i e n t l y                                          m a t u r e                         a t            t h e            t i m e                   t o               u n d e r s t a n d                         a n d

        1 4                        r e m e m b e r                         t h e            e v e n t s .                                    I n               f a c t ,                  i t         w a s              t h e                c l e a r                     a n d           p e r s i s t e n t

        1 5                        m e m o r y                   o f             t h e           a c t s                      w h i c h                        c o n t i n u e d                           t o           p l a g u e                          h e r              t h a t             c a u s e d

        1 6                        t h e              r e n e w a l                      o f            t h e                 c h a r g e s .                                      T h e          p l a c e                   a n d                    d a t e              o f           t h e        e v e n t

        1 7                        w e r e               i d e n t i f i e d                                    a s           t h e                r e s i d e n c e                              o n         a          S u n d a y                          i n           J a n u a r y                s o o n

        1 8                        a f t e r                  t h e              C h r i s t m a s                                   a t           w h i c h                       s h e          w a s                g i v e n                       a      B a r b i e                   d o l l .

        1 9                        T h o u g h                   n o t             t h e                r e q u i r e d                                 s t a n d a r d ,                                t h e           v i c t i m ’ s                                  t e s t i m o n y                    w a s

        2 0                        c l e a r                  a n d              c o n v i n c i n g .

        2 1

        2 2                                                                      T h e            a p p e l l a n t                                      d o e s                   n o t             c o n t e n d                         t h a t                  h e           w a s           d e n i e d

        2 3                        t h e              b e n e f i t                      o f            w i t n e s s e s                                      w h o               s i n c e               h a v e                   b e c o m e                          u n a v a i l a b l e .


                             4
                                 I n         D o     g g e    t t         v .          U n i    t e     d            S t     a t     e s     ,         5 0     5       U   . S     .       6 4   7 ,        1 1    2         S .           C t     .         2 6 8    6         ( 1     9 9 2 ) ,      t h e
U   n    i       t   e   d        S t    a    t e     s S      u p    r    e m e          C o    u r        t         c o     m m     e n        t e    d          t h a    t          “ t i m    e ’     s e          r o    s i     o     n          o f      e x       c u    l p     a t o r y
e   v    i       d   e   n   c    e      a    n d       t e    s t    i    m o n        y ‘      c a        n         r a     r e     l y          b    e          s h o    w n        . ’ ”         I    d .          a t       6    5     6 ,          1    1 2         S .       C    t . a t
2   6    9       2   -   9   3    ,      a    n d       f u    r t    h    e r ,          “ e    x c        e    s    s i     v e        d       e l    a y          p r    e s        u m p t    i v     e l y          c    o m     p     r o        m i    s e s         t    h e
r   e    l       i   a   b   i    l i    t    y       o f      a      t    r i a        l i      n          w    a    y s        t    h a        t      n e        i t h    e r          p a r    t y        c a       n      p r     o     v e          o    r ,         f o    r       t h a t
m   a    t       t   e   r   ,       i   d    e n     t i f    y .    ”        I        d .         E       v    e    n       t h     o u        g h       D       o g g    e t        t w a      s       a s          p e    e d     y        t       r i    a l         c a    s e     , t h e
s   t    a       t   e   m   e    n t    s       m    a d e       b   y      t h        e c      o u        r    t       a    r e        r       e l    e v        a n t       t       o a n      y       c a s        e      i n           w h        i c    h t         h e    r e       i s
e   x    c       e   s   s   i    v e         d e     l a y    .




                                                                                                                                                                              - 9 -
    1          T h e     o n l y     p r e j u d i c e                 c l a i m e d         i s         t h a t         b e c a u s e                t h e       S t a t e             d i d       n o t

    2          r e s p o n d       p r o m p t l y               t o     h i s       m o t i o n           f o r         a      b i l l          o f       p a r t i c u l a r s ,                    h e

    3          w a s     u n a b l e          t o         p r o v e      w h e r e         h e         w a s       o n        t h e         d a t e        t h e        o f f e n s e

    4          o c c u r r e d .              T h e r e          w a s     n o       s h o w i n g              o n      t h e         m o t i o n              f o r       a         n e w      t r i a l

    5          t h a t     h e     c o u l d              h a v e      o f f e r e d         p r o o f             i n c o n s i s t e n t                      w i t h          t h e

    6          v i c t i m ’ s       t e s t i m o n y .                   A c t u a l l y ,               h i s         o w n         a d m i s s i o n s ,                     t h o u g h

    7          r e c a n t e d       a t           t r i a l ,         c o n f i r m         t h e         t r u t h f u l n e s s                      o f       t h e          v i c t i m ’ s
                                         5
    8          t e s t i m o n y .                   T h e      c o n c l u s i o n              i s      t h a t            t h e          a p p e l l a n t               h a s        f a i l e d

    9          t o     d e m o n s t r a t e                 t h a t     h e      w a s      p r e j u d i c e d                     b y      t h e        d e l a y             i n

  1 0          i n i t i a t i n g             t h e         p r o s e c u t i o n .

  1 1

  1 2                                        I n         s u m m a r y ,         a l t h o u g h               t h e         d e l a y          i n       i n i t i a t i n g

  1 3          a d v e r s a r i a l               p r o c e e d i n g s             a g a i n s t              t h e         a p p e l l a n t                 w a s       e x c e s s i v e ,

  1 4          i t     w a s     n o t         s o        l o n g      t h a t       t h e        d e l a y            a l o n e            e n t i t l e s             t h e           a p p e l l a n t

  1 5          t o     r e l i e f .               I n       a d d i t i o n ,         t h e           d e l a y         w a s          n o t         c a u s e d            b y        a n y

  1 6          i n a p p r o p r i a t e                  c o n d u c t        b y     S t a t e           a g e n t s               a n d        t h e         a p p e l l a n t                 h a s

  1 7          n o t     s h o w n       t h a t             h i s     r i g h t s         w e r e         p r e j u d i c e d                    b y         t h e     d e l a y .

  1 8          C o n s e q u e n t l y ,                  t h e r e      w a s       n o      d e n i a l              o f      d u e          p r o c e s s .

  1 9

  2 0                                                                                                   I I I

  2 1

  2 2                                        T h e          a p p e l l a n t        i n s i s t s               t h a t            t h e       s e n t e n c e                 o f      2 5      y e a r s

  2 3          i s     e x c e s s i v e .                   S i n c e     t h e       o f f e n s e               o c c u r r e d                p r i o r           t o         1 9 8 9         a n d

  2 4          t h e     s e n t e n c e              w a s      i m p o s e d         s u b s e q u e n t                    t o       1 9 8 9 ,             t h e     t r i a l               c o u r t

  2 5          w a s     r e q u i r e d              t o      c a l c u l a t e           t h e         p r o p e r             s e n t e n c e                u n d e r             b o t h       t h e


           5
              T h e s u f f i c i e n c y            o f t h e i n d i c t m e n t a n d t h e a d m i s s i b i l i t y                                        o f t h e
a p p e l l a n t ’ s a d m i s s i o n s             w e r e d i s p o s e d o f b y t h e d e c i s i o n o f t h e                                            C o u r t o f
C r i m i n a l A p p e a l s .




                                                                                                   - 1 0 -
  1   1 9 8 2       a n d        t h e             1 9 8 9         s e n t e n c i n g                     a c t s           a n d          t h e n       i m p o s e           t h e           l e a s t

  2   s e v e r e         s e n t e n c e .                        S t a t e             v .         P e a r s o n ,               8 5 8          S . W . 2 d          8 7 9 ,          8 8 4         ( T e n n .

  3   1 9 9 3 ) .              A t          t h e          t i m e       t h e          o f f e n s e                i n         t h i s          c a s e         o c c u r r e d ,                 J a n u a r y

  4   1 9 8 5 ,         a g g r a v a t e d                      r a p e         w a s         a         c l a s s           X     f e l o n y            w h i c h           c a r r i e d               a

  5   r a n g e         o f      p u n i s h m e n t                     o f       2 0         y e a r s             t o         l i f e .              T e n n .           C o d e         A n n .            §

  6   3 9 - 2 - 6 0 3 ( b )                    a n d         ( c )       ( 1 9 8 2 ) .                     I n       c a l c u l a t i n g                    a      s e n t e n c e                u n d e r

  7   t h e      1 9 8 2         A c t ,             a       l i f e          s e n t e n c e                  w a s         “ p r e s u m e d                t o      b e       s i x t y            ( 6 0 )

  8   y e a r s . ”              T e n n .                 C o d e       A n n .           §         4 0 - 3 5 - 1 0 9 ( d )                      ( 1 9 8 2 ) .               B e c a u s e               t h e

  9   d e f e n d a n t                q u a l i f i e s                 a s       a       R a n g e             I      o f f e n d e r                 u n d e r           t h e       1 9 8 2           A c t ,

1 0   h i s       s e n t e n c e                  r a n g e           u n d e r           t h a t             A c t         w o u l d            b e     2 0        t o      4 0       y e a r s .

1 1   T e n n .         C o d e              A n n .         §     4 0 - 3 5 - 1 0 9 ( a )                       ( 1 9 8 2 ) .                      P u r s u a n t              t o        T e n n .

1 2   C o d e       A n n .            §       4 0 - 3 5 - 1 1 8                 ( 1 9 9 7 ) ,                 a n       a g g r a v a t e d                  r a p e          c o m m i t t e d

1 3   p r i o r         t o       N o v e m b e r                  1 ,        1 9 8 9          i s         c l a s s i f i e d                    a s     a       c l a s s         A       f e l o n y

1 4   f o r       1 9 8 9         s e n t e n c i n g                    p u r p o s e s .                       T h e           d e f e n d a n t                q u a l i f i e s                 a s        a

1 5   s t a n d a r d                o f f e n d e r                 a n d       w o u l d               b e     s e n t e n c e d                  a s       a      R a n g e          I       o f f e n d e r

1 6   u n d e r         t h e          1 9 8 9             A c t .            T h e r e f o r e ,                    h i s         p o s s i b l e                r a n g e         o f

1 7   p u n i s h m e n t                    w o u l d           b e       1 5     t o             2 5     y e a r s .                  T e n n .           C o d e         A n n .         §       4 0 - 3 5 -

1 8   1 1 2 ( a ) ( 1 )                ( 1 9 9 7 ) .                   T h e       t r i a l               c o u r t             p r o p e r l y               f o u n d         t h a t            t h e

1 9   1 9 8 9       A c t            w a s          a p p l i c a b l e                  a n d           t h a t           t h e        s e n t e n c e              r a n g e          w a s         1 5            t o

2 0   2 5       y e a r s .                  T h e         t r i a l           c o u r t             s e n t e n c e d                  t h e         d e f e n d a n t               a s       a     R a n g e

2 1   I       o f f e n d e r                t o         t h e       m a x i m u m                 s e n t e n c e               o f        2 5       y e a r s .              T e n n .            C o d e

2 2   A n n .       §         4 0 - 3 5 - 1 1 8                  a n d         4 0 - 3 5 - 1 1 2 ( a ) ( 1 )                            ( 1 9 9 0 ) .

2 3

2 4                                        T h e         t r i a l           c o u r t             f o u n d           t h e           e v i d e n c e              e s t a b l i s h e d                     f i v e

2 5   e n h a n c e m e n t                    f a c t o r s ,                 T e n n .             C o d e           A n n .          §     4 0 - 3 5 - 1 1 4 ( 1 ) ,                     ( 6 ) ,                ( 7 ) ,

2 6   ( 1 5 ) ,         a n d              ( 1 6 )         ( 1 9 9 0 ) ,               a n d         f o u n d             n o       m i t i g a t i n g                   f a c t o r s .

2 7




                                                                                                         - 1 1 -
  1                                          T h e       C o u r t           o f         C r i m i n a l             A p p e a l s                c o n c l u d e d           t h a t         t h e

  2        e v i d e n c e            s u p p o r t s              o n l y               t h r e e          o f      t h e         e n h a n c e m e n t               f a c t o r s            -     ( 1 )

  3        t h e        d e f e n d a n t              h a s       a      p r e v i o u s                   h i s t o r y            o f      c r i m i n a l             c o n v i c t i o n s

  4        o r        c r i m i n a l            b e h a v i o r ,                 ( 7 )           t h e      o f f e n s e               w a s      c o m m i t t e d              t o     g r a t i f y

  5        t h e        d e f e n d a n t ’ s                d e s i r e                 f o r          p l e a s u r e            o r      e x c i t e m e n t ,               a n d       ( 1 5 )

  6        t h e        d e f e n d a n t              a b u s e d             a         p o s i t i o n             o f         p r i v a t e         t r u s t .              I t       r e j e c t e d

  7        e n h a n c e m e n t                 f a c t o r s            ( 6 ) ,               t h e       p e r s o n a l               i n j u r i e s           i n f l i c t e d               o n

  8        t h e        v i c t i m           w e r e        p a r t i c u l a r l y                        g r e a t ,            a n d      ( 1 6 ) ,           t h e       c r i m e         w a s

  9        c o m m i t t e d            u n d e r            c i r c u m s t a n c e s                        u n d e r            w h i c h         t h e        p o t e n t i a l             f o r

1 0        b o d i l y           i n j u r y            w a s      g r e a t .                     T h e       C o u r t           o f      C r i m i n a l            A p p e a l s ,

1 1        n e v e r t h e l e s s ,                    f o u n d          t h a t              t h e       t h r e e            e n h a n c e m e n t              f a c t o r s

1 2        j u s t i f i e d             a       s e n t e n c e               o f         2 5          y e a r s      a n d         a f f i r m e d              t h e       j u d g m e n t             o f

1 3        t h e        t r i a l        c o u r t .

1 4

1 5                                          T h e       s t a n d a r d                 o f           r e v i e w         i s      d e     n o v o          w i t h      a

1 6        p r e s u m p t i o n                 o f      c o r r e c t n e s s .                           T e n n .            C o d e      A n n .         §     4 0 - 3 5 - 4 0 2 ( d )

1 7        ( 1 9 9 0 ) ;           S t a t e           v .      A s h b y ,                8 2 3          S . W . 2 d            1 6 6 ,      1 6 7      ( T e n n .            1 9 9 1 ) .

1 8

1 9                                          T h e       C o u r t           o f         C r i m i n a l             A p p e a l s                c o r r e c t l y           c o n c l u d e d

2 0        t h a t        t h e       e v i d e n c e              d o e s               n o t          s u p p o r t            e n h a n c e m e n t              f a c t o r s           ( 6 )         a n d

2 1        ( 1 6 ) ,           w h i c h         r e l a t e           t o         p e r s o n a l                i n j u r y .               T h e      a c t s          c o m m i t t e d               d i d

2 2        n o t        p o s e       g r e a t           p o t e n t i a l                     f o r       b o d i l y            i n j u r y         n o r        w e r e         t h e

2 3        p e r s o n a l            i n j u r i e s              i n f l i c t e d                      u p o n      t h e         v i c t i m         p a r t i c u l a r l y

2 4        g r e a t .             T h e         a c t       o f        f e l l a t i o                   f o r      w h i c h            t h e      a p p e l l a n t              w a s
                                                                                                                                                                                6
2 5        c o n v i c t e d ,                a n d       s o m e         o f            t h e          e n h a n c i n g            c r i m i n a l              a c t s ,           w e r e

2 6        a c c o m p a n i e d                 b y      f o r c e ,              b u t           t h e      e v i d e n c e               d i d      n o t        s h o w         t h a t         t h e


      6
          S u p r a      a t     _ _ _ _ _ .           [ S l i p       o p .       a t         2 . ]




                                                                                                          - 1 2 -
  1   v i c t i m ,       t h o u g h            n o t      a     w i l l i n g              p a r t i c i p a n t ,               s u s t a i n e d

  2   a p p r e c i a b l e           p e r s o n a l             i n j u r i e s              b e y o n d         t h o s e            i n c i d e n t a l              t o      t h e

  3   c r i m e     o f     a g g r a v a t e d                 r a p e .

  4

  5                               T h e         C o u r t        o f      C r i m i n a l              A p p e a l s            a l s o        c o r r e c t l y               f o u n d

  6   t h a t     t h e     e v i d e n c e              s u p p o r t s            e n h a n c e m e n t                 f a c t o r s            ( 7 )        a n d      ( 1 5 ) .

  7   T h e r e     c a n       b e       n o      q u e s t i o n             t h a t         t h e      r a p e         o f      a       c h i l d          r e s i d i n g            i n

  8   t h e     f a m i l y        i s      a n       a b u s e          o f     p r i v a t e            t r u s t .              S t a t e           v .      A d a m s ,           8 6 4

  9   S . W . 2 d     3 1 ,        3 4      ( T e n n .           1 9 9 3 ) .                E v e n      t h o u g h            t h i s         C o u r t         h a s

1 0   o b s e r v e d       t h a t         n o t        a l l         r a p e s       a r e         c o m m i t t e d             f o r         t h e        p u r p o s e           o f

1 1   p l e a s u r e       o r       e x c i t e m e n t ,                i d .       a t       3 4 - 3 5 ,         t h e         f a c t s           o f      t h i s         c a s e

1 2   i n d i c a t e       c l e a r l y            t h a t           t h e     a c t         u p o n       w h i c h           t h e         c o n v i c t i o n              i s

1 3   b a s e d     w a s       m o t i v a t e d               b y      t h e      d e s i r e           f o r      s e x u a l               p l e a s u r e .

1 4

1 5                               T w o         i s s u e s           r e m a i n        -     w h e t h e r             t h e         r e c o r d           s u p p o r t s          t h e

1 6   f i n d i n g       o f      e n h a n c e m e n t                 f a c t o r           ( 1 )      a n d      w h e t h e r               t h e        s e n t e n c e            o f

1 7   2 5     y e a r s     i s       a p p r o p r i a t e .

1 8

1 9                               T h e         t r i a l        c o u r t         f o u n d           t h a t      e v i d e n c e              o f         a c t s

2 0   c o m m i t t e d         u p o n          t h e      v i c t i m          b y         t h e      a p p e l l a n t               o t h e r        t h a n         t h e

2 1   s p e c i f i c       a c t         o n      w h i c h           t h e     c o n v i c t i o n               i s       b a s e d ,           i s        p r o o f         o f

2 2   c r i m i n a l       b e h a v i o r              w i t h i n           t h e         m e a n i n g         o f       e n h a n c e m e n t                 f a c t o r

2 3   ( 1 ) .       S i n c e         t h i s         C o u r t          h a s      n o t        p r e v i o u s l y                c o n s i d e r e d                t h i s

2 4   i s s u e ,     t h e        c o n s t i t u t i o n a l                   a s p e c t s             o f     t h e         m a t t e r           s h o u l d         b e

2 5   c o n s i d e r e d          f i r s t .

2 6

2 7                               T h e         U n i t e d           S t a t e s        S u p r e m e            C o u r t            h a s     h e l d         t h a t         t h e




                                                                                         - 1 3 -
                1                 S i x t h                  a n d         F o u r t e e n t h                                        A m e n d m e n t s                             t o               t h e          U n i t e d                    S t a t e s

                2                 C o n s t i t u t i o n                                       d o               n o t            p r o h i b i t                     a           s e n t e n c i n g                                   c o u r t           f r o m

                3                 c o n s i d e r i n g                                   a         d e f e n d a n t ’ s                                     p r e v i o u s                            c r i m i n a l                      b e h a v i o r                            w h i c h

                4                 d o e s              n o t         r e s u l t                                  i n          c o n v i c t i o n .                                  T h e                o r i g i n                      o f       t h i s                 h o l d i n g                i s

                5                 f o u n d                  i n     t h e                      c a s e                  o f          W i l l i a m s                          v .         N e w                Y o r k ,                   3 3 7       U . S .                 2 4 1 ,              6 9
                                                                                                                              7
                6                 S .         C t .            1 0 7 9                    ( 1 9 4 9 ) .                                   I n            W i l l i a m s ,                              t h e          C o u r t                  a f f i r m e d                            t h e

                7                 t r i a l                  c o u r t ’ s                          d e c i s i o n                             t o           c o n s i d e r                           e v i d e n c e                       f r o m           a             p r e -

                8                 s e n t e n c e                    r e p o r t                                  o f         t h e             d e f e n d a n t ’ s                                   p a s t               c r i m i n a l                   b e h a v i o r

                9                 i n c l u d i n g                        h i s                    c o m m i s s i o n                                  o f        b u r g l a r i e s                                n o t                r e s u l t i n g                            i n

        1 0                       c o n v i c t i o n                            a n d                      h i s             a c t i v i t i e s                              i n d i c a t i n g                                  a       “ m o r b i d                     s e x u a l i t y . ”

        1 1                       I d .           a t          2 4 4 ,                    6 9               S .          C t .             a t           1 0 8 1 .                    J u s t i c e                           B l a c k ,               d e l i v e r i n g                              t h e

        1 2                       o p i n i o n                    o f           t h e                      C o u r t ,                    w r o t e :

        1 3

        1       4                                                           A                 s e     n      t e n c              i n g            j u    d g   e          .   .            .            i s       n     o t       c o            n f i n e d
        1       5                                                           t        o          t     h      e n a                r r o     w        i    s s   u e          o f            g   u        i l t     .             H i s              t a s k
        1       6                                                           w        i        t h     i      n f i                x e d            s t    a t   u t        o r y            o   r          c o     n     s     t i t u            t i o n a l
        1       7                                                           l        i        m i     t      s i s                  t o            d e    t e   r m        i n e            t   h        e t       y     p     e a n              d
        1       8                                                           e        x        t e     n      t o f                  p u     n      i s    h m   e n        t a         f    t   e        r t       h     e       i s s            u e o f
        1       9                                                           g        u        i l     t        h a s                b e     e      n      d e   t e        r m i       n    e   d        .         H     i     g h l y
        2       0                                                           r        e        l e     v      a n t                - i       f        n    o t     e        s s e       n    t   i        a l       -           t o h              i s
        2       1                                                           s        e        l e     c      t i o n                o f            a n      a   p p        r o p       r    i   a        t e       s     e     n t e n            c e i s
        2       2                                                           t        h        e       p      o s s e              s s i     o      n      o f     t        h e         f    u   l        l e s     t           i n f o            r m a t i o n
        2       3                                                           p        o        s s     i      b l e                c o n     c      e r    n i   n g          t h       e        d        e f e     n     d     a n t ’            s l i f e
        2       4                                                           a        n        d       c      h a r a              c t e     r      i s    t i   c s        .
        2       5

        2 6

        2 7                       I d .           a t          2 4 7 ,                    6 9               S .          C t .             a t           1 0 8 3 .

        2 8

        2 9                                                                 B l a c k                             c o n t i n u e s :



                            7
                              S   e e         a l     s o       U n i    t e     d           S t          a t     e s         v . W        a t      t s , _ _         _ _      _       U . S        .       _ _   _ _        _ ,          1 1 7      S .     C t    .         6 3    3
(   1       9       9   7 ) ;      U n    i    t e     d      S t a t     e              v . S             h u     m w    a    y , 1        1 2        F . 3 d         1 4         1 3 , 1              4 2 8      ( 1        0 t       h C i      r . 1      9 9       7 )    ;         U   n i t e d
S   t       a       t   e s v      .      C    h a     t l    i n ,       5 1              F . 3           d       8 6    9    , 8 7        3        ( 9 t h C         i r         . 1 9 9              5 ) (      c i        t i       n g s      e v e r    a l         c    a s       e   s t o
s   u       p       p   o r t      i t    s       h    o l    d i n g        t           h a t             t h     e      S    e n t e      n c      i n g G u         i d         e l i n e            s a l      l o        w         a t r      i a l      c o       u r    t         t   o
g   r       a       n   t a n         u   p    w a     r d       d e p    a r            t u r e              b    a s    e    d o n           r     e p e t i t       i v         e c r i              m i n a    l          c o       n d u c    t n o      t         r e    s u       l   t i n g
i   n               a     c o n    v i    c    t i     o n    ) .




                                                                                                                                                                    - 1 4 -
  1                               T   h   e         d u e -       p r   o c     e s   s         c   l   a u s e          s h     o u l d             n     o t      b e
  2                               t   r   e     a   t e d         a s     a       d   e     v   i   c   e f o r            f     r e e z         i   n     g t      h e
  3                               e   v   i     d   e n t i       a l     p     r o   c     e   d   u   r e o f            s     e n t e         n   c     i n g      i    n t h e
  4                               m   o   l     d     o f         t r   i a     l     p     r   o   c   e d u r e        .         S o           t   o       t r    e a    t t h e
  5                               d   u   e     -   p r o c       e s   s       c l   a     u   s   e     w o u l        d       h i n d         e   r       i f      n    o t
  6                               p   r   e     c   l u d e         a   l l       c   o     u   r   t   s - s            t a     t e a           n   d       f e    d e    r a l -
  7                               f   r   o     m     m a k       i n   g       p r   o     g   r   e   s s i v e          e     f f o r         t   s       t o
  8                               i   m   p     r   o v e         t h   e       a d   m     i   n   i   s t r a t        i o     n o f               c     r i m    i n a l
  9                               j   u   s     t   i c e .
1 0
1 1

1 2   I d .     a t     2 5 1 ,           6 9         S .     C t .           a t         1 0 8 5 .                I n         M c M i l l a n                     v .      P e n n s y l v a n i a ,

1 3   4 7 7     U . S .     7 9 ,             1 0 6         S .         C t .         2 4 1 1             ( 1 9 8 6 ) ,              t h e               S u p r e m e             C o u r t

1 4   c o n s i d e r e d             t h e           s t a n d a r d                 o f           p r o o f        t o          w h i c h                 t h e         S t a t e         m u s t         b e

1 5   h e l d     i n     a d m i t t i n g                   e v i d e n c e                       d u r i n g            t h e          s e n t e n c i n g                      p h a s e .              T h e

1 6   C o u r t       r e j e c t e d                 t h e           p e t i t i o n e r ’ s                      c l a i m               t h a t             t h e         d u e       p r o c e s s

1 7   c l a u s e       r e q u i r e s                 t h e           “ c l e a r                 a n d       c o n v i n c i n g                         e v i d e n c e ”               s t a n d a r d

1 8   i n     t h e     s e n t e n c i n g                   p h a s e               a n d             a f f i r m e d              t h e               t r i a l           c o u r t ’ s

1 9   d e c i s i o n       t o           c o n s i d e r                 e v i d e n c e                   t h a t            t h e           d e f e n d a n t                   p o s s e s s e d              a

2 0   f i r e a r m       d u r i n g                 t h e           c o m m i s s i o n                   o f      t h e           o f f e n s e                    u n d e r          t h e

2 1   p r e p o n d e r a n c e                     s t a n d a r d .                     I d .           a t      9 1 ,          1 0 6              S .       C t .        a t       2 4 1 9 .

2 2   L i k e w i s e ,       t h e                 C o u r t           o f       C r i m i n a l                  A p p e a l s                     h a s         h e l d         t h a t        “ [ t ] h e

2 3   c o n s t i t u t i o n a l                     r i g h t s             t h a t               a t t a c h            i n       a         c a s e             p r i o r          t o

2 4   c o n v i c t i o n             a r e           m u c h           b r o a d e r                   t h a n      t h o s e                 w h i c h              a t t a c h           i n     a

2 5   s e n t e n c i n g             s c h e m e             o r         h e a r i n g . ”                        S t a t e               v .           N e w s o m e ,              7 9 8       S . W . 2 d

2 6   5 4 2 ,     5 4 3     ( T e n n .                 C r i m .             A p p .               1 9 9 0 ) ;            c f .          S t a t e                v .      M a c k e y ,           5 5 3

2 7   S . W . 2 d       3 3 7 ,           3 4 4 - 4 5                 ( T e n n .               1 9 7 7 ) .                T h e s e                 f e d e r a l               a n d      s t a t e

2 8   d e c i s i o n s       r e c o g n i z e                         t h a t           t h e           t r i a l            c o u r t                 m a y        u t i l i z e           c r i m i n a l

2 9   b e h a v i o r       s h o w n                 b y     a         p r e p o n d e r a n c e                          o f       t h e               e v i d e n c e              t o     e n h a n c e           a

3 0   s e n t e n c e       w i t h o u t                   v i o l a t i n g                       f e d e r a l              o r         s t a t e               d u e         p r o c e s s .

3 1

3 2                               T h e             d e c i s i o n                 o f         t h i s           C o u r t              i n         S t a t e             v .       H a l e ,          8 4 0




                                                                                                        - 1 5 -
  1   S . W . 2 d       3 0 7 ,             3 l 3          ( T e n n .             1 9 9 2 ) ,             w h i c h         w a s       b a s e d          o n         A r t i c l e             I ,

  2   S e c t i o n          8       o f         t h e         T e n n e s s e e                 C o n s t i t u t i o n ,                   d o e s        n o t           s u p p o r t             t h e

  3   a p p e l l a n t ’ s                 c l a i m            f o r           r e l i e f .               I n       H a l e ,         t h e          C o u r t           f o u n d          t h a t

  4   t h e     c r i m e            o f         f i r s t            d e g r e e           m u r d e r              c o u l d        n o t          i n c l u d e            a s      a n

  5   e l e m e n t          o f          t h e          o f f e n s e             p r i o r            i n c i d e n t s             o f         c h i l d       a b u s e            f o r

  6   w h i c h       t h e          d e f e n d a n t                  h a d          n o t         b e e n         c o n v i c t e d .                  T h e         C o u r t           h e l d

  7   t h a t      t h e          u s e          o f       s u c h            p r i o r          c r i m i n a l             o f f e n s e s              v i o l a t e s              d u e

  8   p r o c e s s          g u a r a n t e e d                      b y        t h e      T e n n e s s e e                C o n s t i t u t i o n ,                      b e c a u s e

  9   “ s u c h       a n          i n q u i r y               b y       a       j u r y         c a n [ n o t ]             b e      a c c o m p a n i e d                   b y

1 0   s u f f i c i e n t                 s a f e g u a r d s                    t o     e n s u r e           t h a t          a     f i n d i n g             o f         g u i l t          o f

1 1   p r i o r       a l l e g a t i o n s                      o f          a b u s e          i s       n o t       t a i n t e d              b y     t h e         f a c t        o f        a

1 2   c h i l d ’ s          d e a t h . ”                     T h a t           c o n s t i t u t i o n a l                    p r o b l e m             d o e s           n o t      e x i s t

1 3   h e r e .         T h e             s t a t u t e               e x c l u d e s                f r o m         c o n s i d e r a t i o n                  a t         t h e

1 4   s e n t e n c i n g                 h e a r i n g               e v i d e n c e                o f     t h e         “ e s s e n t i a l              e l e m e n t s                 o f       t h e

1 5   o f f e n s e ”              a n d         e v i d e n c e                 “ n e c e s s a r y                 t o     e s t a b l i s h              t h e           a p p r o p r i a t e

1 6   r a n g e ”       o f          p u n i s h m e n t .                         T e n n .            C o d e        A n n .         § §        4 0 - 3 5 - 1 1 4 ,               4 0 - 3 5 -

1 7   1 1 4 ( 1 ) .                I n       t h i s           c a s e ,           e v i d e n c e             o f         t h e       a p p e l l a n t ’ s                  p r e v i o u s

1 8   c r i m i n a l              b e h a v i o r               w a s           n o t      p r o b a t i v e                o f       a n        e s s e n t i a l               e l e m e n t             o f

1 9   t h e       o f f e n s e              o r         t h e         r a n g e         o f         p u n i s h m e n t .                    C o n s e q u e n t l y ,                      t h e

2 0   a d m i s s i o n              o f          e v i d e n c e                o f      t h e         s e x u a l          a c t s          -      o t h e r          t h a n         t h e

2 1   J a n u a r y              1 9 8 5          i n c i d e n t                o f      f e l l a t i o              f o r         w h i c h          t h e       d e f e n d a n t                   w a s

2 2   c o n v i c t e d              -       d i d         n o t             v i o l a t e           t h e         a p p e l l a n t ’ s                r i g h t           t o     d u e

2 3   p r o c e s s              u n d e r             t h e         f e d e r a l             o r      s t a t e          c o n s t i t u t i o n                    o r     t h e

2 4   s t a t u t e .

2 5

2 6                                      T h e         n e x t         i s s u e           i s         w h e t h e r           t h e s e            p r i o r         a c t s         o f

2 7   s e x u a l           c o n d u c t ,                f o r             w h i c h         t h e r e           h a s     b e e n          n o       c r i m i n a l




                                                                                                     - 1 6 -
      1   c o n v i c t i o n ,                   c o n s t i t u t e                     “ c r i m i n a l                         b e h a v i o r . ”                           T h e         C o u r t       o f

      2   C r i m i n a l           A p p e a l s                  h a s           p r o p e r l y                     h e l d             t h a t                 m e r e l y              b e i n g       a r r e s t e d

      3   o r     c h a r g e d               w i t h         a      c r i m e                 i s          n o t           “ c r i m i n a l                           b e h a v i o r ”              w i t h i n       t h e

      4   m e a n i n g          o f          t h e       s t a t u t e .                           S t a t e               v .        B u c k m e i r ,                        9 0 2         S . W . 2 d       4 1 8 ,

      5   4 2 4     ( T e n n .               C r i m .            A p p .            1 9 9 5 ) ;                  S t a t e               v .           M a r s h a l l ,                    8 7 0      S . W . 2 d

      6   5 3 2 ,       5 4 2       ( T e n n .               C r i m .               A p p .               1 9 9 3 ) .                    T h e              p h r a s e               “ c r i m i n a l

      7   b e h a v i o r ”            h a s           n o t         b e e n              d e f i n e d                     b y       t h i s                 C o u r t           f o r         p u r p o s e s          o f

      8   t h e     e n h a n c e m e n t                     f a c t o r ,                    b u t ,             w h a t e v e r                        t h e           p r e c i s e             d e f i n i t i o n

      9   m a y     b e ,        s e x u a l              a c t s                w i t h            a       1 0        y e a r             o l d              c h i l d           c l e a r l y

1 0       c o n s t i t u t e                 c r i m i n a l                    b e h a v i o r .                          T h e          e v i d e n c e                      o f         t h e      a p p e l l a n t ’ s

1 1       p r i o r       s e x u a l                a c t s         w a s            p r o p e r l y                       c o n s i d e r e d                           b y     t h e         t r i a l       c o u r t

1 2       a s     c r i m i n a l                 b e h a v i o r .                       T h a t              e v i d e n c e                         s u p p o r t s                  t h e       f i n d i n g        t h a t

1 3       e n h a n c e m e n t                   f a c t o r               ( 1 )         w a s             e s t a b l i s h e d                             i n         t h i s           c a s e .

1 4

1 5                                       T h e r e               r e m a i n s                 t h e             m a t t e r                  o f        t h e           a p p r o p r i a t e

1 6       s e n t e n c e .                   I n       r e v i e w i n g                      t h i s             i s s u e ,                     a n        a p p e l l a t e                 c o u r t       m u s t

1 7       f o l l o w         t h e           p r o c e d u r e                    m a n d a t e d                     b y          t h e              A c t            a n d     p r i o r             d e c i s i o n s .

1 8       “ T h e       A c t ,        i n           o r d e r              t o       a c c o m p l i s h                           i t s              ‘ f o r e m o s t                    p u r p o s e , ’         w h i c h

 1 9      i s     t o     ‘ p r o m o t e                 j u s t i c e , ’                         p r o v i d e s                    t h a t                t h e         s e n t e n c e               i m p o s e d

    2 0   m u s t       b e       t h e           l e a s t          s e v e r e                    n e c e s s a r y                          t o        a c h i e v e                 t h e         p u n i s h m e n t

    2 1   j u s t l y           d e s e r v e d ,                  t o           a s s u r e                f a i r             a n d              c o n s i s t e n t                      t r e a t m e n t          o f

    2 2   a l l     d e f e n d a n t s ,                      t o          p r e v e n t                   c r i m e ,                a n d              t o           p r o m o t e           r e s p e c t          f o r

2 3       t h e     l a w . ”                 S t a t e            v .           A s h b y ,                8 2 3           S . W . 2 d                  a t            1 6 8 .

2 4

2     5                                                   T   h e          n     a t u    r e             a n d       e     x t     e n    t           o f        t     h e
2     6                                   p   u     n i s h    m e       n t        t o         b       e i m       p o      s e     d         f     o r        s i      m i l a r
2     7                                   o   f     f e n s    e s           c    o m m    i    t       t e d       b y         s    i m       i     l a r          o    f f e n d e r s
2     8                                   h   a     s b e      e n           d    e t e    r    m       i n e d         b    y       t h       e        c l     a s      s i f i c a t i o n
2     9                                   o   f       o f f    e n       s e      s a      c    c       o r d i     n g         t    o         t     h e i      r
3     0                                   s   e     r i o u    s n       e s      s a      n    d          t h e        c    l a     s s       i     f i c      a t     i o n         o f




                                                                                                               - 1 7 -
    1                                             o    f     f    e n d              e r       s a c           c o r         d     i n g t           o        t h e       i r       p r i o     r
    2                                             c    o     n    v i c              t i       o n s .             T         h     e o n l           y        d i s       c r e     t i o n       a l l o w e d
    3                                             t    h     e      s e              n t       e n c i         n g           c     o u r t           i   s      t o         a c     c o m m     o d a t e
    4                                             v    a     r    i a t              i o       n s i           n t           h     e s e v           e   r    i t y         o f       t h e
    5                                             o    f     f    e n s              e s         a n d           t h         e       c u l p         a   b    i l i       t y       o f t       h e
    6                                             o    f     f    e n d              e r       s w i           t h i         n       t h e           r   a    n g e       s o       f p e       n a l t i e s
    7                                             s    e     t      b y                t       h e l           e g i         s     l a t u r         e   .        E       v e n       t h i     s
    8                                             d    i     s    c r e              t i       o n i           s r           e     s t r a i         n   e    d u         n d e     r t h       e A c t
    9                                             t    h     r    o u g              h         t h e           e s t         a     b l i s h         m   e    n t         o f       a
  1 0                                             “    p     r    e s u              m p       t i v e           s e         n     t e n c e         ”        a n d         t h     e m a       n d a t o r y
  1 1                                             u    s     e      o f                e       n h a n         c i n         g       a n d           m   i    t i g       a t i     n g f       a c t o r s .

  1 2

  1 3            S t a t e         v .      J o n e s ,                              8 8 3             S . W . 2 d                  5 9 7 ,              6 0 1        ( T e n n .             1 9 9 4 ) .             U n d e r       t h e

  1 4            A c t ,         t h e n ,            t h e                     c o u r t                  m u s t               f i r s t               d e t e r m i n e                t h e         a p p l i c a b l e

  1 5            c l a s s i f i c a t i o n                                    a n d           r a n g e                    o f        p u n i s h m e n t                       e s t a b l i s h e d               b y     t h e

  1 6            l e g i s l a t u r e ,                         w h i c h                      f o r            a g g r a v a t e d                           r a p e ,             c l a s s i f i e d              a s     a     R a n g e

  1 7            I   o f f e n s e ,                   i s          1 5                  t o           2 5       y e a r s .                       T e n n .          C o d e          A n n .          § §     4 0 - 3 5 - 1 1 8 ;

  1 8            4 0 - 3 5 - 1 1 2 ( a ) ( 1 ) ( 1 9 9 0 ) .                                                          W h e r e                    t h e r e          a r e          b o t h          e n h a n c e m e n t

  1 9            f a c t o r s           a n d             m i t i g a t i n g                                   f a c t o r s ,                         t h e        A c t          r e q u i r e s            t h a t       t h e
                                                                                                                                                                                                                8
  2 0            c o u r t         s t a r t               a t                  t h e           m i n i m u m                       s e n t e n c e                   i n         t h e       r a n g e ,            e n h a n c e        t h e

  2 1            s e n t e n c e            w i t h i n                              t h e             r a n g e                 a s         a p p r o p r i a t e                      f o r         t h e     e n h a n c e m e n t

  2 2            f a c t o r s ,            a n d                r e d u c e                           t h e          s e n t e n c e                        w i t h i n             t h e          r a n g e       a s

  2 3            a p p r o p r i a t e                     f o r                     t h e             m i t i g a t i n g                           f a c t o r s .                    T e n n .         C o d e         A n n .     §    4 0 -

  2 4            3 5 - 2 1 0 ( e )                ( 1 9 9 0 ) .                                 “ T h e               s e n t e n c e                        i m p o s e d              c a n n o t           e x c e e d         t h e

  2 5            m i n i m u m           s e n t e n c e                                 i n           t h e          r a n g e                    u n l e s s             t h e        S t a t e         p r o v e s

  2 6            e n h a n c e m e n t                     f a c t o r s . ”                                     S t a t e                   v .         J o n e s ,              8 8 3       S . W . 2 d           a t     6 0 1 .

  2 7            F u r t h e r m o r e ,                         t h e                   A c t             s p e c i f i c a l l y                             s e t s            f o r t h           t h e     p r i n c i p l e s

  2 8            w h i c h         m u s t            g o v e r n                           t h e             i m p o s i t i o n                            o f      a       s e n t e n c e :

  2 9


             8
                I n 1   9 9     5 , T e    n n    .       C      o d    e            A n    n .        §       4 0   - 3     5 -    2 1     0 (    c ) w      a s a m        e n    d e d t o p r o v i d e               t h a t f o r
a C l     a s s A f      e l     o n y s    u c       h a         s         a    g    g r    a v   a       t e d      r a     p e    ,       t h    e p r      e s u m p      t i    v e s e n t e n c e i s               t h e
m i d p   o i n t o f       t    h e r a    n g       e i         f         t    h    e r    e     a       r e n      o       e n    h a     n c    e m e n    t o r          m i    t i g a t i n g f a c t o r           s .
T e n n   . C o d e      A n     n . §      4 0       - 3 5       - 2       1    0    ( c    )     (       S u p p    .       1 9    9 6     ) .        P r    i o r t        o      1 9 9 5 , t h e p r e s u             m p t i v e
s e n t   e n c e w a    s       t h e m    i n       i m u       m         s    e    n t    e n   c       e i n         t    h e       r    a n    g e .




                                                                                                                                        - 1 8 -
      1                                          ( 1 ) S e n t e n c e s i n v o l v i n g
      2                            c o n f i n e m e n t s h o u l d b e b a s e d o n                                                                                               t h e
      3                            f o l l o w i n g c o n s i d e r a t i o n s :
      4
      5                                                                                 ( A ) C o n f i                              n e m e n          t i         s
      6                                                n e c e s                    s a r y t o p r o                                t e c t            s o c       i e t y b y
      7                                                r e s t r                    a i n i n g a d e                                f e n d a          n t         w h o h a s
      8                                                a l o n                      g h i s t o r y o                                f c r i            m i n       a l
      9                                                c o n d u                    c t ;
1     0
1      1                                                                                  ( B )            C    o n          f i n e         m e    n t     i       s
1      2                                               n       e       c e s        s   a r y            t o       a         v o i d            d   e p   r e       c    i       a       t    i    n g
1      3                                               t       h       e s          e   r i o u          s n    e s          s o f              t   h e     o       f    f       e       n    s    e
1      4                                               o       r         c o        n   f i n e          m e    n t            i s           p a    r t   i c       u    l       a       r    l    y
1      5                                               s       u       i t e        d     t o            p r    o v          i d e           a n      e   f f       e    c       t       i    v    e
 1     6                                               d       e       t e r        r   e n c e            t    o            o t h e         r s      l   i k       e    l       y            t    o
 1      7                                              c       o       m m i        t      s i m         i l     a r            o f f         e n   s e   s ;            o       r
 1      8
 1      9                                                                              (     C       ) M e           a       s u r e s l e s s
 2      0                                              r       e       s       t r i c t     i       v e t           h       a n c o n f i n e m e n t
 2      1                                              h       a       v       e f r e       q       u e n t         l       y o r r e c e n t l y b e e n
 2      2                                              a       p       p       l i e d       u       n s u c         c       e s s f u l l y t o t h e
  2     3                                              d       e       f       e n d a n     t       ;
  2     4
  2     5                                       ( 2 ) T h e s e n t e n c e i m p o s e d s h o u l d                                                                                                           b e
  2     6                          n o g r e a t e r t h a n t h a t d e s e r v e d f o r t h e
  2     7                          o f f e n s e c o m m i t t e d ;
  2     8
  2     9                                       ( 3 ) I n e q u a l i t i e s i n                                                                          s e n t e n c e s                              t h a t
  3     0                          a r e u n r e l a t e d t o a p u r p o s e                                                                             o f t h i s
  3     1                          c h a p t e r s h o u l d b e a v o i d e d ;
  3     2
  3     3                                        ( 4 ) T h e                                                 s e n t e n c e i m p o s e d s h o u l d                                                          b e
  3     4                          t h e l e a s t s e v e r                                                 e m e a s u r e n e c e s s a r y t o
  3     5                          a c h i e v e t h e p u r                                                 p o s e s f o r w h i c h t h e
  3     6                          s e n t e n c e i s i m p                                                 o s e d ;
  3     7
  3     8                                                                  (   5 ) T h e p o t                           e   n   t   i   a    l o r             l       a c k                     o f
  3     9                          p   o   t   e   n       t       i       a   l f o r t h e                             r   e   h   a   b    i l i t a         t       i o n                     o r
  4     0                          t   r   e   a   t       m       e       n   t o f t h e d                             e   f   e   n   d    a n t s           h       o u l d                     b e
  4     1                          c   o   n   s   i       d       e       r   e d i n d e t e                           r   m   i   n   i    n g t h           e         s e n                   t e n c e
  4     2                          a   l   t   e   r       n       a       t   i v e o r l e n                           g   t   h       o    f a t             e       r m t                     o b e
  4     3                          i   m   p   o   s       e       d       .     . . .
  4     4
  4     5                                            (                         6   ) T r         i   a       l j         u d g e s a r e e n                                 c       o       u r a g e d        t o
  4     6                          u   s   e a l t e                           r   n a t i       v   e       s t         o i n c a r c e r a t                               i       o       n t h a t
  4     7                          i   n   c l u d e                           r   e q u i       r   e       m e n       t s o f r e p a r a                                 t       i       o n ,
  4     8                          v   i   c t i m c                           o   m p e n       s   a       t i o       n a n d / o r c o m                                 m       u       n i t y
  4     9                          s   e   r v i c e .
  5      0
  5      1

 5 2         T e n n .   C o d e       A n n .                 §               4 0 - 3 5 - 1 0 3                     ( 1 9 9 0 ) .                              “ F i n a l l y ,                             t h e




                                                                                                                     - 1 9 -
  1   a p p r o p r i a t e                 s e n t e n c e          i s         o n e         w h i c h         i s       ‘ j u s t l y                   d e s e r v e d            i n

  2   r e l a t i o n           t o         t h e      s e r i o u s n e s s                   o f       t h e      o f f e n s e , ’                      i s      ‘ f a i r         a n d

  3   c o n s i s t e n t                 [ w i t h        o t h e r           s i m i l a r             c a s e s ] , ’              a n d            ‘ p r e v e n t [ s ]                 c r i m e

  4   a n d     p r o m o t e [ s ]                  r e s p e c t             f o r       t h e         l a w . ’ "              S t a t e                v .      J o n e s ,           8 8 3

  5   S . W . 2 d       a t       6 0 0            ( q u o t i n g             T e n n .          C o d e        A n n .              §          4 0 - 3 5 - 1 0 2             ( 1 9 9 0 ) ;

  6   S t a t e       v .       A s h b y ,            8 2 3       S . W . 2 d             a t       1 6 8 .

  7

  8                                   A s         p r e v i o u s l y            d i s c u s s e d ,                   t h e         r e c o r d                 s h o w s         t h r e e

  9   e n h a n c e m e n t                 f a c t o r s          i n         t h i s         c a s e       -      ( 1 )         t h e              d e f e n d a n t              h a s      a

1 0   p r e v i o u s           h i s t o r y              o f     c r i m i n a l                 b e h a v i o r ,              ( 7 )              t h e        o f f e n s e           w a s

1 1   c o m m i t t e d           t o         g r a t i f y          t h e         d e f e n d a n t ’ s                   d e s i r e                 f o r        p l e a s u r e            o r

1 2   e x c i t e m e n t ,                 a n d      ( 1 5 )       t h e         d e f e n d a n t                a b u s e d                  a     p o s i t i o n              o f

1 3   p r i v a t e         t r u s t .                N e i t h e r             t h e         t r i a l         c o u r t            n o r            t h e        C o u r t         o f

1 4   C r i m i n a l           A p p e a l s              f o u n d           a n y       m i t i g a t i n g                 f a c t o r s ,                    a n d      t h e        f a c t s

1 5   a n d     c i r c u m s t a n c e s                    s h o w n           i n       t h e         r e c o r d           d o          n o t          s u p p o r t            a n y

1 6   s t a t u t o r y           m i t i g a t i n g                f a c t o r .

1 7

1 8                                   A     m a j o r i t y              o f      t h e          C o u r t ,           C h i e f                J u s t i c e             A n d e r s o n            a n d

1 9   J u s t i c e s           D r o w o t a              a n d     H o l d e r               a f f i r m          t h e         d e c i s i o n                   o f      t h e        C o u r t

2 0   o f     C r i m i n a l               A p p e a l s          t h a t         t h e           t h r e e        v a l i d               e n h a n c e m e n t                   f a c t o r s ,

2 1   i n     t h e     a b s e n c e                o f     a n y         m i t i g a t i n g               f a c t o r s ,                     j u s t i f y             t h e       m a x i m u m

2 2   s e n t e n c e           o f         2 5      y e a r s       i m p o s e d                 b y     t h e         t r i a l               j u d g e .

2 3

2 4                                   A     m i n o r i t y              o f      t h e          C o u r t         c o m p o s e d                   o f         J u s t i c e s            B i r c h

2 5   a n d     R e i d         w o u l d            f i n d       t h a t         t h e           f o l l o w i n g              c i r c u m s t a n c e s

2 6   c o n s t i t u t e                 n o n - s t a t u t o r y                m i t i g a t i n g                   f a c t o r s                 w h i c h           w o u l d

2 7   r e q u i r e           t h a t         t h e        s e n t e n c e               b e       r e d u c e d            t o           2 0        y e a r s .             T h e




                                                                                                 - 2 0 -
  1   a p p e l l a n t          h a s         n o      p r i o r             c r i m i n a l              c o n v i c t i o n s .                  H i s       o n l y

  2   c r i m i n a l          a c t s         w e r e          t h o s e           c o m m i t t e d             a g a i n s t           t h e       v i c t i m           o v e r         a

  3   p e r i o d      o f       l e s s            t h a n         t w o         y e a r s .              T h o s e       a c t s        c e a s e d           s o o n       a f t e r

  4   t h e     v i c t i m         f i r s t           c o m p l a i n e d ,                   a n d        t h e      a p p e l l a n t             a n d         t h e     v i c t i m

  5   t h e r e a f t e r           l i v e d           i n         t h e         s a m e       h o u s e h o l d              w i t h o u t          f u r t h e r

  6   i n c i d e n t s          f o r         s e v e r a l              y e a r s .               H e      v o l u n t a r i l y              r e p o r t e d             t h e

  7   c r i m i n a l          a c t s         i n      a n         e f f o r t           t o       o b t a i n         p r o f e s s i o n a l                 h e l p       a n d         t o

  8   m a i n t a i n          h i s        f a m i l y .                 T h e       a p p e l l a n t              h a s       a      c o l l e g e           d e g r e e ,           h e

  9   h a d     g o o d        e m p l o y m e n t                  a n d         h a s       a d e q u a t e l y              s u p p o r t e d              h i s      f a m i l y .

1 0   H e     w a s     a t      t h e         t i m e          o f       t r i a l           a n     o f f i c e r            i n      t h e       N a t i o n a l           G u a r d ,

1 1   a n d     h e     h a s       b e e n           a c t i v e             i n     c i v i c ,            c h u r c h ,            a n d     c o m m u n i t y

1 2   a c t i v i t i e s .                  I t      a p p e a r s               t h a t ,         e x c e p t         f o r         t h e     a c t s         c o m m i t t e d

1 3   a g a i n s t       h i s            s t e p d a u g h t e r ,                  h e       h a s         b e e n      a     p r o d u c t i v e                a n d     l a w

1 4   a b i d i n g       c i t i z e n .

1 5

1 6                               T h e            t h r e e          e n h a n c e m e n t                 f a c t o r s ,            t h o u g h          n o t       e l e m e n t s

1 7   o f     t h e     o f f e n s e ,               a r e         c l o s e l y             r e l a t e d          t o       t h e      o f f e n s e .                 T h e       p r i o r

1 8   c r i m i n a l          b e h a v i o r                i n v o l v e d             a c t s          s i m i l a r         t o      t h a t           f o r     w h i c h         t h e

1 9   a p p e l l a n t           w a s        c o n v i c t e d                  a n d       w e r e         d i r e c t e d           a t       t h e       s a m e       v i c t i m .

2 0   T h o s e       s a m e       a c t s           e s t a b l i s h               t h e         s e c o n d         e n h a n c e m e n t                 f a c t o r ,           t h e

2 1   d e s i r e       f o r       p l e a s u r e                 o r       e x c i t e m e n t               a n d      t h e y        a l s o           c o n s t i t u t e                 t h e

2 2   t h i r d       e n h a n c e m e n t                   f a c t o r ,           t h e         b r e a c h         o f       a     p r i v a t e           t r u s t .             T w o

2 3   o f     t h e     e n u m e r a t e d                   p r i n c i p l e s               o f         s e n t e n c i n g           a r e       i m p l i c a t e d               b y

2 4   t h e s e       c i r c u m s t a n c e s .                           I t     d o e s         n o t       a p p e a r           t h a t       p r o l o n g e d

2 5   c o n f i n e m e n t                w i l l       b e          n e c e s s a r y             t o       p r o t e c t           s o c i e t y           a g a i n s t

2 6   f u r t h e r           c r i m i n a l            c o n d u c t .                    T h e         a p p e l l a n t           a p p a r e n t l y             d i d         n o t

2 7   c o n s t i t u t e              a     r i s k          t o       c h i l d r e n             o u t s i d e            t h e      f a m i l y ,           a n d       h e




                                                                                              - 2 1 -
    1   r e f r a i n e d   f r o m      f u r t h e r          a c t s         a g a i n s t     t h e         v i c t i m     e v e n       w h i l e

    2   t h e r e   a p p e a r e d      t o       b e    n o     t h r e a t         o f    c r i m i n a l            p r o s e c u t i o n .

    3

    4                       T h e       c o n v i c t i o n           a n d       s e n t e n c e         o f     2 5     y e a r s       a r e

    5   a f f i r m e d ,   a n d     t h e        c a s e      i s    r e m a n d e d          t o     t h e       t r i a l     c o u r t .

    6

    7                        C o s t s         a r e     t a x e d        t o     t h e     d e f e n d a n t .

    8

    9                                                                               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
1   0                                                                               R e i d , J .
1   1   C o n c u r :
1   2
1   3   A n d e r s o n ,   C . J . ,      D r o w o t a , a n d H o l d e r ,                        J J .
1   4   B i r c h a n d     R e i d ,      D i s s e n t i n g i n P a r t .




                                                                                - 2 2 -